 

 

Case 1:20-cv-10868-JGK* Document 1 Filed 12/23/20 Page 1 of 33 Oo |

UNITED STATES DisTRICT COURT . ee |
SOUTHERN DISTRICT OF NEW YORK

90 CV 10868

Devora Shabtar oy

 

 

 

Write the full name of each plaintiff.
(Include case number if one has been
assigned)
-against-
COMPLAINT

Qplahe Shobha: Net) Vek Guarana  _ —
to y . q Do you want a jury trial?
Savies, Momechar Buls, Pola Strauss OYes ONo

Ken Barocas, Daniel MulleC, Russell

 

 

 

Morgan ne.
Write the full name of each defendant. If you need more me
space, please write “see attached” in the space above and rm
attach an additional sheet of paper with the full list of CF ret
“gy

names. The names listed above must be identical to those =
contained in Section II.

 

 

NOTICE

d security reasons, papers filed

The public can access electronic court files. For privacy an
s full social security number or full

with the court should therefore not contain: an individual’
birth date; the full name of a person known to be a rninor; or a complete financial account

number. A filing may inctude only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.

See Federal Rule of Civil Procedure 5.2.

 

 

 

 

Rev, 1/9/17
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 2 of 33

i _BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power}. Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. ina diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
ied Federal Question
Oo Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

 

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff , _ is a citizen of the State of
(Plaintiff's name}

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
 

“Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 3of33

5

PF the defendant is-anindividual: _ ee

The defendant, . , is a citizen of the State of

 

(Defendant’s name)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or

subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

- and has its principal place of business in the State of

 

 

or is incorporated under the laws of (foreign state)

and has its principal place of business in

 

“if more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Dever. Shabta:

 

 

 

 

 

First Name Middle Initial Last Name
QUIK wash 64h st fipt 7 2~
Street Address
Bmablup Nerd ore [aQaF
County, City State Zip le
Mi¢) 54-4973 dd... “shalsta} @NQhOD. CO)
\Feleptone N Number Email Address (if available)

Page 3

 

 
 

ur

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the

caption. Attach additional pages if needed.

Defendant 1: SCL af, OC

First Name Last Name

 

 

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served}

 

 

County, City State Zip Code
Defendant 2: <p obbooted/
First Name Last Name ~

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served}

 

 

County, City. State Zip Code
Defendant 3: Se ottornhe//
First Name Last Name —

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Page 4

 

 
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 5 of 33

 

- on i Defendant £— -= a

First Name Last Name

 

 

Current Job Title (or other identifying information)

 

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Ul. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach

additional pages if needed.

 

see OtHeo ched

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5
 

 

Case 1:20-cv-10868-JGK Docunient1 Filed 12/23/20 Page 6of33

 

 

 

 

 

 

 

 

 

 

 

INJURIES:
if you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

 

see. attnchod)

 

 

 

TV. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

Page 6
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 7 of 33

V. PLAINTIFF'S CERTIFICATION AND WARNINGS

 

 

 

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual |
contentions have evidentiary support or, if specifically so identified, will likely have |
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil

 

Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may

result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to |
proceed without prepayment of fees, each plaintiff must also sybmit an IFP application.

Dec 20, 202.0 nora, Ra

C

 

 

 

 

 

 

Dated Plaintiff’s ignature :
Devore Sh abe /

First Name Middle Initial iast Name

aIk east 6914  steot
Street Address

Brooklyn New York 1a 34

County, City b / Stat Zip Code

(rie) 9A-AQ1IZ ——_l_shabtai@yahodecon
Telephone Number Email Address (if available)

Lhave read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
feYes ONo

tf you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 8 of 33 -

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Devora Shabtai CIVIL ACTION NO.
Plaintiff
COMPLAINT AND JURY

-against- DEMANDED

Goldie Shabtai, New York Guardianship Services, Mordechai Buls
Peter Strauss, Ken Barocas, Daniel Miller, Russell Morgan
Defendants

 

Plaintiff, pro se, Devora Shabtai, as and for her complaint alleges as follows:
Preliminary Statement . .

This is an action for a civil rights violation of 1990. Defendants allege that plaintiff
is incompetent and is not fit to be her mother’s guardian. This is also an action of
fraud, malpractice, intentional infliction of emotional distress, unjust enrichment,
defamation, and slander.

Jurisdiction and Venue

This court has jurisdiction over the subject matter of this action pursuant to 28
U.S.C. 1332. This court may exercise supplemental jurisdiction over the state law
claims pursuant to 28 U.S.C. S. 1367 because such claims are so related to the
claims within this court’s original jurisdiction that they form part of the same case
or controversy. The matter in controversy, exclusive of interest and costs, exceeds
the sum of seventy thousand dollars ($75,000).

Venue is proper in this Court pursuant to 28 U.S.C $1391 (b), because defendant
resides in this judicial district and a part of the events or omissions giving rise to
the claims asserted herein arise from this judicial district.

‘The Parties
1. Plaintiff, Devora Shabtai, is an individual and resides at 2118 East 69""
Street, Brooklyn, New York, 11234.
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Pagegof33.

2. Defendant Goldie Shabtai is plaintiff's sister. Upon information and belief
she is residing at 301 east 79" Street, Apt 3M, New York, New York 10021
and works for Richard Porzio. She also lives in Israel and has an apartment
at Yochanan Beder 6/59, Ramat Gan Israel. |

3. Defendant Russell Morgan is plaintiff Devora Shabtai’s ex-lawyer. He is
located at 299 Broadway, 17" Floor, New York, NY 10007.

A. New York Guardian Services (NYGS) is a corporation located at 1204
Avenue U #2001, Brooklyn, New York 11229 and has a chief operating
officer, David Blau.

5. Mordechai Buls is an attorney for New York Guardian Services located at
1317 Avenue J, 2™ Floor, Brooklyn, New York 11230.

6. Peter Strauss is Goldie Shabtai’s attorney. He is located at 488 Madison
Avenue, Suite 1120, New York, NY 10022.

7. Daniel Miller is the court evaluator in the guardianship case. He is located
at 365 Bridge Street #7Pro, Brooklyn, New York 11201.

8. Ken Barocas is a court appointed attorney for Miriam Shabtai aka Mary
Shabtai, my mother. He is located at 26 Court Street, Suite 711, Brooklyn,
New York 11242.

Affirmation of Complaint
|, Devora Shabtai am the pro se plaintiff and affirm the following:

1. !am a supervisor with the Department of Social Services for New York City.
| have been working for the City of New York for the past seven years.

2. The City of New York has done an extensive background check on me and

_ found me to be competent.

3. | have a steady job and have to maintain a certain level of competency.
However, my sister, defendant Goldie Shabtai, has no responsibilities. She
can get on a plane whenever she feels like it and on a whim. Defendant
Goldie Shabtai goes with any man that gives her monies; including a
Richard Porzio; a convicted sex offender, she stays with when she comes to
New York ona regular basis.

4. lam the total opposite of my sister. | have an education {an Engineering
and an MBA) while my sister is a high school dropout. | am empathetic
while my sister is a pathological liar narcissist who uses anyone just for
their wallet. |!am competent while upon information and belief, my sister is
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 10 of 33. -

a bipolar who needs to be medicated and cannot hold down a legitimate
job. .

_ | never had a relationship with my sister, defendant Goldie Shabtai,
because she masquerades as being legitimate when she is a criminal
assisting human traffickers. She travelled the world with criminals for the
past 25 years first working as a sex worker and then recruiting others for
prostitution. ,

. Upon information and belief, the crooked defendant Goldie Shabtai and the
other crooked defendants believe they can defraud the courts the same
way my lawyer ex-husband accomplished in duping the courts against me
for 15 years.

_ The above defendants used fraud, force and a biased judge to put a
guardian on a property that was willed to me by my father. They are
violating my civil rights and are making a mockery of the court system.

THE GUARDIAN DEFENDANT NYGS IS NOT NEUTRAL. ON DECEMBER 22,
2020 | SPOKE TO CHRISTINA DILORENZO WHO STATED THAT THE
GUARDIAN TOLD HER TO TAKE ME OFF THE CONTACT LIST AND NOT
ALLOW ME TO SPEAK TO MY MOTHER’S DOCTORS. |
_ Defendant NYGS is not neutral. He is separating me from my mom with no
justification and told the Phoenix rehab center to take me off the contact
list.

_ On October 6, 2020 at 10:38 am, ! spoke to Josph Lu, the social worker who
stated that he was told by defendant NYGS and defendant Buls, the
attorney for the guardian to not allow me to speak to my mother’s doctors.

THE ABOVE DEFENDANTS ARE TRYING TO | COPYCAT THE FRAUD THAT
MY EX-HUSBAND SUCCEEDED IN DUPING THE COURTS FOR 15 YEARS.

10.My ex-husband was suspended from the Pennsylvania Bar for embezzling

monies from clients, not doing any work and fabricating stories to the
courts like the above defendants have done to me and others.

11.My ex-husband married me under the pretense of commitment (when he

was in love with his secretary) but intended all along to use me as a free
surrogate mother and not give me a nickel of his monies.

12.Just like 20 years ago, | was in front of judges that were on their way out

here too | am in front of a biased judge that ignored all details | presented.
RUBBERSTAMP ORDER

13.1 was tortured for 15 years by lawyers who took my monies and did nothing

and judges that could not care less about justice. | went from the
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 11 of 33

Pennsylva nia court to the New York court and then to the Florida court all
to no avail trying to get my kids back and was ignored only because a
rubberstamp order was made behind my back.

TOTAL FRAUD AND A RUBBERSTAMP ORDER

14.The above defendants pulled the same strategy as my ex-husband lawyer
pulled by getting a rubberstamp order behind my back. On June 6, 1999,
my ex-husband (who was in front of Judge Harhut hundreds of times in
Lackawanna County of Pennsylvania) received a rubberstamp order of
sole custody without any visitation for me without trial and hearing
claiming that fam mentally ill.

15.The same situation here. On March 17, 2020, behind my back and against
my wishes the crooked defendant Morgan, my ex-lawyer, defendant
Peter Strauss, defendant Ken Barocas and defendant Miller got a
rubberstamp order from Judge Knipel for a third party guardian for
nefarious reasons.

MY SISTER IS A HUMAN TRAFFICKER WITH NO SENSE OF SELF THAT IS
BEYOND REPAIR. SHE WILL GO WITH ANY MAN THAT WILL GIVE HER
MONIES AND ALLOW HER TO LIVE A JET SET BILLIONAIRE LIFESTYLE

16.Defendant Goldie Shabtai did not hide what she was doing for a living when
my daughter, Sarah Levande, came to Israel with her cousin. My sister had
two different guys at two different times paying hundreds of dollars for
dinner with the family.

17.My sister is delusional, emotionally unstable, and may be bipolar like my
mother. She believes her lawyer, defendant Peter Strauss, who is duping
her into believing, that guardian is “free” and not costing any money.

DEFENDANT GOLDIE SHABTAI IS PROMISING EVERYONE MONIES. MY
AUNT CALLED ME ON DECEMBER 20, 2020 TO TELL ME THAT DEFENDANT
GOLDIES’S DAUGHTER DOES NOT OWN A HOUSE. WHY WOULD MY AUNT
CARE IF MY NIECE OWNS A HOUSE OR NOT? .

18. My sister defendant Goldie Shabtai is promising everyone monies. Upon
information and belief she has been promising monies to the former
upstairs tenants who damaged the property to sell the house, to the next
door neighbor to harass me, to the above defendants, to my aunts and
cousins.

 
 

 

-” Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 12 of 33 |

19. The maternal aunts are narcissistic who believe they can “get over”
everyone. This has been expressed to me by the paternal side who call
defendant Goldie Shabtai a “bloodsucker”. My own crooked ex-lawyer,
defendant Morgan called her a “zero” even though he wants to get paid for
doing nothing.
MY MOTHER |S IN A REHAB CENTER AND I LIVE IN THE PROPERTY AND l
AM TAKING CARE OF THE PROPERTY SO WHAT IS THE BENEFIT OF A
GUARDIAN? THE ONLY PURPOSE OF THIS GUARDIAN IS_FOR NEFARIOUS
REASONS; TO TORTURE AND HARRASS ME TOE EMOTIONAL DISTRESS.

20.The crooked 80 year old defendant Peter Strauss is duping my sister into
believing that defendant New York Guardian Services is “free”.

21.The crooked 80 year old defendant Peter Strauss is charging my sister $600
an hour, and duping her into believing that she can override our father’s
will through the guardianship court. Upon information and belief, my sister

is getting the money from one of her male associates.

22.| was the only person that helped my parents through my entire life. | took
the role of a guardian on behalf of my parents because my mother is
bipolar and there was always a division in the household.
23.My sister, defendant Goldie Shabtai exploited the division in the household
and my mother’s mental illness by taking my father’s rental income in Israel
(which now belongs to me) and pocketing it for herself and her two adult
children. |

- 24. My sister, defendant Goldie Shabtai, skipped parental visits and when she
came over a hundred times to the United States within the past 25 years.
She only visited my parents a few times. .

MY FATHER HAS BEEN SUPPORTING THREE GENERATIONS; MY SISTER,
HER TWO DAUGTHERS AND HER FIVE GRANDCHILDREN FOR THE PAST
THIRTY YEARS. . -

25.My sister was booted out of my parent’s house 39 years ago (at the age of

14) because she was promiscuous and was expelled from two high schools.

_My father, out of guilt for kicking her out of the house, supported my sister,
her two adult daughters, her son-in-law, and five grandchildren. He
purchased apartments for my sister and her two daughters and gave them
money.

26.My sister’s son-in-law and her adult daughters are exerting undue influence
on my sister to override our father’s will and take everything for
themselves.

 
 

 

Case 1:20-cv-10868-JGK Document 1. Filed 12/23/20 Page 13 of 33. 7

27.The crooked defendant Goldies Shabtai did not attend my father’s funeral
and refused to pay any monies toward the funeral.

THREE MONTHS AFTER MY FATHER CAME BACK FROM ISRAEL AFTER |
SEEING MY SISTER, HE SIGNED A WILL; WILLING ME ALL HIS PROPERTIES
AND MONIES.

28.My father knew his two daughters very well and knew that my sister is
travelling with criminals around the world. My father suspected that these
criminals may want their money back. In his will, he gave everything to me.
My father realized that my sister did not love him and only exploited him
for his monies. Three months after coming back from Israel, he signed a
will.

MY FATHER HAD DISCUSSIONS WITH ME ABOUT BRINGING BACK THE
THREE CHILDREN MY MOTHER ABORTED. MY FATHER HAS A TALL ORDER
AND KNOWS THAT | WILL BRING THESE THREE CHILDREN BACK TO THIS |
WORLD AND THEREFORE GAVE ME ALL HIS MONIES.

29.My parents were horrible parents and felt guilty over the three abortions
that my mother had. My parents want me to bring back the three children
that were aborted by using a fertility clinic and raise them as orthodox
Jews. They know that yeshiva costs about $1000 a month per child and |
would need every nickel of their monies to raise a new set of children as an
older parent.

30. My father willed me all his monies so that !| will have more children. If |
am about to have children in my late 50’s and early 60s, | need every
nickel to take care of a new set of children.

31.My father was supportive of me going through fertility and | attempted
once and | will continue trying. | :

32.My father went to Israel in April 2019 with the hope that my sister will take
care of him during his stay in Israel. My sister saw him a few times while he
was there.

33.1 received a call from a neighbor in the building my father was staying in

" while in Israel that my father was all alone and no one came to visit him.
This means he was not visited by my sister, his grandchildren, my mother’s
siblings, or his own siblings.

| WAS MY PARENTS GUARDIAN ALL MY LIFE AND TOOK CARE OF THEM
MOST OF MY LIFE.

34. All the above six defendants are claiming that | am “incompetent” and not

fit to be guardian for my mother when | was unofficially my parent’s
 

 

Case 1:20-cv-10868-JGK Document 1 Filed'12/23/20 Page 14 of 33 _

guardian most of my life. Defendant Goldie Shabtai is delusional. However,
the rest of the defendants know exactly what they are doing. They want to
steal my money and the property given to me in my father’s will.

THE ABOVE DEFENDANTS WANT TO RAID MY PROPERTIES THAT WAS
WILLED TO ME BY MY FATHER AND USING A BIASED JUDGE THAT
IGNORED ALL FACTS (AND MAY BE ON HER WAY OUT AS A JUDGE) TO PUT
A GUARDIAN ON MY PROPERTY.

35.Defendant Goldie Shabtai, my sister, has harassed me with a nonsensical
Guardianship case when the house in Brooklyn may be seized by the City of

New York because my mother has been on Medicaid since 2012.

36.Defendant Goldie Shabtai is delusional; she stated to me that since | did not
raise my daughters and | am “old” | am not entitled to the properties that
was willed to me.

37.My sister, defendant Goldie Shabtai, is an emotionally disturbed person
who may be bipolar like my mother. Bipolar disorder runs in my mother’s
side of the family and there is a strong chance that my sister needs help.

38.1 have lived with my parents most of my life and | have been my parent's
guardian most of my life. My parents were illiterate in English and both had
a mental health issue. My mother is bipolar and my father was a narcissist. |
knew from a very young age that my parents were different than my
friend’s parents.

39.1 was my parent’s pride and joy; they always wanted me to be with them
and help them. My father had pictures of me and my children in all his
prayer books and my mother proudly displayed my engineering degree
from Polytechnic University on a wooden plague in the Tel Aviv apartment.

40.Upon information and belief my sister trashed the wooden plague that was
in the Tel Aviv apartment.

41.My parent’s relationship totally disintegrated when my sister was
approximately nine or ten. At the age of ten, while in the fifth grade,
defendant Goldie Shabtai would put on a tight pair of pants, after returning
from Prospect Park yeshiva for girls, and go to Coney Island to ask old men
for money. Lisa Greenwald, a classmate of my sister, confirmed this story.

42.At the age of fourteen, my sister was sexually active with a neighborhood
criminal named “Toni.” Instead of giving my sister tutoring lessons because

she was failing her classes and getting her proper psychiatric help, my
parents sent my sister to live with her maternal grandmother in Israel. This
grandmother was given huge sums of monies for taking care of her.
 

 

Cage 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 150f33.

43.My maternal aunts and uncles will never admit to the fact that my maternal
grandmother received huge amounts of money for taking care of my sister.

44.My parents were never legally married and had a very hostile relationship
for the past 50 years. My mother is bipolar and was violent towards my
father and me. My father allowed my mother to stay in his house because
her siblings and my sister did not want her in Israel. When my mother went
to Israel, she was always alone. She came back to New York knowing that |
was always there for her.

45.1 was the one that called the police to place my mother in a rehab center,
however the guardian defendant NYLS are the ones that are receiving
credit for it from Judge Ottley.

46.On September 9, 2020, defendant Goldie Shabtai claimed to the court that
she is happy that my mother is in a rehab center because | allegedly
isolated my mother from her, however on December 3, 2020 defendant
Goldie Shabtai and her daughter called me to curse me out to bring my
mother back home.

A7.The defendants are claiming that | am “incompetent” and not fit to be a
guardian for my mother. There is no documentation proving their claims.
They are using Judge Ottley, the guardianship judge, to make the New York
Guardianship Service to be a guardian on a property that was given to me
in my father’s will.

48.Defendant Daniel Miller insisted that all of my mother’s six siblings be
served in Israel with the guardianship case even though they had nothing to
do with my mother her entire life and never visited her while she was in
Israel. | paid hundreds of dollars for each motion, letter, and order to show
cause to serve the defendants and my mother’s siblings in Israel.

49,Whenever my mother was in Israel, her siblings never visited my mother
(including my sister and my nieces) and my mother always came back to
New York because she was alone in the apartment. Out of loneliness, my
mother returned to New York because no one was there for her. |
WHAT IS THERE TO LIE ABOUT A BAD HOME ATTENDANT THAT TOOK MY
FATHER TO A REAL ESTATE AGENT IN ORDER TO MAKE COMMISSION?
EVERYTHING I SAID TO THE CROOKED DEFENDANT DANIEL MILLER AND
DEFENDANT KEN BAROCAS WAS IGNORED.

50.The crooked defendant Miller, the court appointed attorney for the
guardianship case, refused to believe that my father’s home attendant

 
 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page16of33.

drove my father around in her car and brought him to a real estate agent in
order to sell his house. The home attendant told my father to sell his house
and give me half the money. Instead of speaking to my dad about his health
and that he needed to have an operation, the home attendant was
speaking to my dad about selling his house.

51. The crooked evaluator, defendant Daniel Miller stated to the court that |
did not open the door to allow the real estate agent to sell the property.

52. No real estate agents brought buyers to the property. Who is the alleged
buyer that wanted to purchase the property that the crooked defendant
Miller is referring to?

THE CROOKED DEFENDANTS HAVE BEEN COLLABORATING FROM DAY
ONE ALONG WITH MY CROOKED EX-ATTORNEY RUSSELL MORGAN TO GET
A CUT FROM THE SELL OF MY PROPERTY. THEY WANT TO SELL THE
PROPERTY RIGHT UNDERNEATH ME.

53.The crooked defendant Danie! Miller, defendant Ken Barocas, defendant
Peter Strauss, defendant NYGS have been collaborating from day one to
place a guardian in place to sell the property right underneath me to pay
themselves.

54. The crooked defendant Ken Barocas insinuated to the biased Judge Ottley
that | am “crazy” for emailing the court about defendant NYGS not doing
his job.

JUST BECAUSE MY CROOKED SISTER DEFENDANT GOLDIE SHABTAL IS
CONTESTING THE GUARDIANSHIP DOESN’T MEAN THAT A THIRD PARTY
GUARDIAN SHOULD BE PLACED IN A HOME | AM TAKING CARE OF,
PAYING BILLS, AND LIVING AT FOR THE PAST 50 YEARS.

- 55. The office of staff analyst union | belong, have stated that the crooked
defendant Daniel Mitler, and his father always gave a report to the court for
a third party guardian for nefarious reasons.

56.Upon information and belief, the homecare agency my father used,-has
purchased more than 10 houses at a substantial discounted price and was
attempting to purchase my parent’s property at a discounted price.

57.The crooked defendant Daniel Miller, defendant Ken Barocas, and crooked
80 year old defendant Peter Strauss are blaming me for my father’s

. mistakes. My father paid half of his property tax bill and has a $41,000 in
property tax bill with $26,000 in interest.

 

 
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 17 of 33

58, Upon information and belief, after | made a payment agreement with the
City of New York in April 2020, $31,000 in property taxes went up to
$43,000.

59. The crooked defendant New York Guardianship Services never questioned
the property tax bills and couldn’t care less that the city added an extra
$12,000 after a payment agreement was put in place.

THE CROOKED 80 YEAR OLD DEFENDANT PETER STRAUSS DUPED THE
COURT INTO BELIEVING THAT THERE IS A FORECLOSURE ON THE
PROPERTY WHEN NO SUCH THING EXISTS, HOWEVER THE BIASED JUDGE
IGNORED EVERYTHING WHEN I SENT HER PROOF.

60.1 am in negotiation with New York City and am trying to decrease the
interest on the property tax bill. Defendant Peter Strauss has duped the
court in believing that the property is in foreclosure.

61.On October 19, 2020, my father passed away and left a will giving me his
properties and money. The above defendants are using the guardianship
case in an attempt to override my father’s will and steal my money and my
property.

62.Six months before my father’s death, he went to Israel hoping that
defendant Goldie Shabtai and her children would take care of him. He came
back to New York dejected and depressed realizing that my sister is not

_ who she claimed to be.

63.Upon information and belief, my sister robbed my father’s diamonds _
instead of helping him get situated in Israel and staying there. He came .
back to.New York with a broken heart and three months later in July 2019
made a will.

THE CROOKED DEFENDANT MORGAN ALONG WITH THE OTHER
DEFENDANTS TOLD THE COURT THAT | AGREED TO A “GUARDIAN” WHEN
LNEVER AGREED TO SUCH A THING.

64.1 hired defendant Russell Morgan for a gua rdianship case (100258/19) on
behalf of my mother and paid him $1500 up front.

THE CROOKED DEFENDANT MORGAN GAVE ME WRONG ADVICE TO FILE
IN GUARDIANSHIP COURT WHEN | SHOULD NEVER HAVE FILED IN
GUARDIANSHIP COURT.

65.Defendant Russell Morgan advised me to file in guardianship court even
though my mother gave me power of attorney over the Brooklyn house we
live in. | later found my father’s will giving me ownership of this house as
well as properties in Israel. Mr. Morgan ignored this information as well as
 

 

Case 1:20-cv-10868-JGK Document1 Filed 12/23/20 Page 18 of 33

the information | gave him about my power of attorney. Mr. Morgan
convinced me to go to guardianship court, instead of probate court,
presumably because it was in his financial interests. Since | own the house,
there should not be a temporary guardian.
THE CROOKED DEFENDANT MORGAN HAS DONE THIS TO OTHER CLIENTS;
A SYSTEM WHERE HE DOES NOT OPPOSE ANY DOCUMENTS WHICH
BENEFITS HIS POCKETS. HE DOES NOTHING FOR THE MONIES HE GETS.
66.Upon information and belief, | am not the only person defendant Morgan
has done this to. Defendant Morgan has a system that benefits his wallet.
He never opposes any opposition papers in order to keep the case going.
He charges his clients for reading the opposition papers while not taking
action and doing nothing.

67.Defendant Morgan kept me in the dark and did not show me, discuss with
me, or answer any of the opposition papers. This includes defendant Goldie
Shabtai’s cross petition, answer, and notice of motion for a temporary
guardian.

68.Defendant Morgan did not want me to sit right next to him during the
February 6, 2020 hearing. | believe he wanted to show the opposition that
he was on their side.

69.Defendant Goldie Shabtai with her attorney defendant Peter Strauss filed a
cross petition and answer in November 2019; however | did not see it until
April 23, 2020; five months later because my ex-attorney never showed me
anything that was filed.

70. Defendant Morgan did not respond to any of my emails or concerns. |
received no confirmation of any of my over 60 emails and over 30 texts |
sent him. He charged me for phone calls and emails that | made to him,
however he took no action.

THE CROOKED DEFENDANT MORGAN INTENTIONALLY TOLD THE COURT
THAT | AGREED TO A GUARDIAN WHEN I NEVER DID.

71.0n March 14, 2020, | send an email two times making it very clear to
defendant Morgan that | do not agree to any guardian being put in place.

72.On March 17, 2020, defendant New York Guardianship Services was placed
illegally and against my wishes. Defendant Morgan did not answer the
notice of motion for a temporary guardian even though | explained to him
that | am taking care of the house, which had a tenant, and that | do not
need a temporary guardian. Why would | pay defendant Morgan $2000 to
$2500 a month to put a guardian on a property that was willed to me?

 
 

 

Case 1:20-cv-10868-JGK “Document 1 Filed 12/23/20 Page 19 of 33

73.Judge Ottley transferred the case to Judge Lawrence Knipel who basically
rubberstamped an order for a temporary guardian on March 17, 2020.
There is no transcript to verify what transpired on March 17, 2020. It
appears that defendant Morgan was collaborating with my sister’s
attorney, defendant Peter Strauss, and agreed to a temporary guardian
which became a permanent guardian.

74.Defendant Goldie Shabtai testified out of turn on February 6, 2020 while |
never testified.

75.On February 6, 2020, defendant Goldie Shabtai testified out of turn
allegedly in the notice of motion for a temporary guardian that her job was
at “risk” with Go-be marketing and that she needs to return to Israel on
February 18, 2020. Go-Be marketing is a fictitious company that does not
exist.
VICIOUSLY, WICKEDLY AND INTENTIONALLY DEFENDANT MORGAN TOLD
ME THAT A TEMPORARY GUARDIAN WILL BECOME A “PERMANENT
GUARDIAN” AND STATED THAT HE WILL APPEAL. DEFENDANT MORGAN
DID NOT SHOW ME THE NOTICE OF MOTION FOR A TEMPORARY
GUARDIAN AND DID NOT ANSWER THE NOTICE OF MOTION FORA
TEMPORARY GUARDIAN THAT WAS FILED BY DEFENDANT PETER
STRAUSS.

76.Defendant Morgan, by not answering a notice of motion for a temporary
guardian, basically agreed that a temporary guardian should be placed.
Why should I pay $2,000 for a temporary guardian when | am taking care of
the property and | was the one who placed my mother ina rehabilitation
center?

THE CROOKED 80 YEAR OLD DEFENDANT STRAUSS COLLOBORATED
WITH DEFENDANT MORGAN. DEFENDANT STRAUSS FABRICATED A STORY
FOR THE NOTICE OF MOTION FOR A TEMPORARY GUARDIAN WHILE
DEFENDANT MORGAN DID NOT ANSWER THE NOTICE OF MOTION FOR
TEMPORARY GUARDIAN WHICH BASICALLY PLACED A “GUARDIAN” ON A
PROPERTY THAT WAS WILLED TO ME.

77.The crooked 80 year old defendant Strauss defrauded the court in his
notice of motion for a temporary guardian by claiming that | did not pay
property taxes, water bills and other bills. Defendant Strauss defrauded the
court by claiming that the house will go to foreclosure even though there is
a payment agreement with the City of New York about the property taxes.

 
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 200f33

78.The crooked defendant Strauss also claimed, in his notice of motion for a
temporary guardian, that my sister is working for a Go-Be Marketing, a
fictitious company, and came to New York on February 6, 2020 and left on
February 18, 2020. This is false because my sister was calling me from New
York numbers for a full year from July 2019 through June 25, 2020.

79. Defendant Goldie Shabtai called me on June 8 and June 9, 2020 from a
Richard Porzio’s number in New York while claiming to the court that she is
in Israel. Richard Porzio is a convicted sex offender.

80.The crooked defendant Morgan was released as my attorney by the court
on June 29, 2020. However, from March 17, 2020 to June 29, 2020,
defendant Morgan refused to do an order to show cause to vacate the
temporary guardian from the time the temporary guardian was appointed
to the time he was released as my attorney. If defendant Morgan was truly
acting in my best interests, he should have attempted to vacate the
temporary guardian.

31.1 have sent dozens of notice of motions for discovery for documents and
order to show cause from March 29, 2020 to September 29, 2020 and judge
Ottley ignored everything.

82. Defendant Morgan refused to do discovery for documents, like my sister's
passport. These documents would prove defendant Goldie Shabtai is a sex
worker who has traveled every two months ail over the world with
criminals for the past 25 years.

83.If defendant Morgan would have done discovery for documents, it would
have been easily seen that my sister lied under oath on February 6, 2020.
Defendant Goldie Shabtai was here from July 2019 to June 2020. Her
attorney defendant Peter Strauss claimed that she just got here on
February 6, 2020 and left on February 18, 2020. That was a complete
fabrication. .

FICTITIOUS DOCUMENTS OF DEFENDANT GOLDIE SHABTAI OWNING THE
HOLON PROPERTY IN ISRAEL AND FICTITIOUS JOB LETTER WAS
SUBMITTED 8Y THE CROOKED 80 YEAR OLD DEFENDANT PETER STRAUSS

84.Defendant Goldie Shabtai and her attorney defendant Peter Strauss swore
under oath and submitted a fictitious document alleging that my father
gave my sister the Holon property when there is a will giving me this
property.
 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 21 of 33 |

THE COURT, DEFENDANT MORGAN, DEFENDANT STRAUSS DID NOT
SHOW ME OR ALLOW ME TO VERIFY THE FICTITIOUS DOCUMENT
SHOWING THAT MY SISTER OWNS THE HOLON PROPERTY.

85.The crooked defendant Morgan refused to show me the fictitious
document that claims that my father gave my sister the Holon property. No

documents exists, but is a complete fabrications to steal property that does
not belong to her.
MY FATHER PURCHASED MY SISTER AND HER CHILDREN APARTMENTS IN
ISRAEL. HOWEVER, DEFENDANT GOLDIE SHABTAI IS ILLEGALLY
COLLECTING RENTS ON APARTMENTS THAT WAS WILLED TO ME.

86. Defendant Goldie Shabtai and her two adult daughters have apartments
that my father purchased for them. They are also collecting rents illegally
on apartments that belong to me and were willed to me.

87.Defendant Goldie Shabtai wants everything for herself including charging
me rent on a property that was willed to me. | horrifically heard Judge
Ottley state “are you paying rent?” when the properties were all willed to
me.

88.The crooked defendant Goldie Shabtai submitted a fictitious job letter,
from Go-Be Marketing, in the notice of motion for a temporary guardian.
Defendant Morgan never requested supporting documentation proving
that she has no job. Defendant Morgan never showed me or discussed with
me the contents of the motion.

THE BIASED JUDGE OTTLEY ALONG WITH THE DEFENDANTS INNUENDOES
HAVE MADE IT VERY CLEAR THEIR CLAIMS THAT | AM “INCOMPETENT” TO
BE MY MOTHER’S GUARDIAN.

89.The biased Judge Ottley refuses to hear the facts that | lived with my
parents all my life and | am fit to be a guardian for my mother. There is no
documentation proving that | am incompetent and not fit to be my
mother’s guardian. | have lived with my parents most of my life and my
parents loved having me in their house.

90.After my father’s death, my mother’s mental health declined rapidly and
she became violent almost ona daily basis. Defendant Morgan refused to
do a mental health warrant on my mother and ignored my pleas that my
mother was violent.

91.On February 15, 2020, | sent the crooked defendant Morgan a video tape of
. my mother threatening the upstairs tenant with a knife for non-payment of

 
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 22 of 33

rent. Defendant Morgan refused to do a mental health warrant on my
mother.

92.The crooked defendant Morgan refused to believe that my sister,
defendant Goldie Shabtai, was harassing my mother and provoking my
mother to attack me on a daily basis. | had to call the police four times
because of my mother’s violence against me before she was committed to
Brookdale Hospital and later committed to a rehabilitation center.

93.1 was the one that committed my mother to Brookdale Hospital and to be
placed to a rehab center, however the judge twisted around as though the
non-paying tenant was the one that did it.

94.Defendant Morgan never did anything. He never did discovery and he did
not file papers opposing the appointment of a temporary guardian while
defendant Strauss fabricated a notice of motion for a temporary guardian
that defrauded the court with fictitious claims.

95.The crooked 80 year old defendant Strauss defrauded the court on
February 6, 2020, by claiming that my father gave my sister the property in
Holon, israel and that my sister is allowed to get income from those
properties when my father willed the properties to me.

THE COURT IGNORED EVERYTHING INCLUDING TEXT MESSAGES FROM MY
NIECE ON JUNE 10, 2018 REQUESTING MY MOTHER’S ISRAELI |
IDENTIFICATION TO RENT THE APARTMENT. IF THE APARTMENT
ALLEGEDLY BELONGS TO MY SISTER THEN WHY DID MY NIECE REQUEST
HER IDENTIFICATION RENT THE APARTMENT?

96.1 have a text message from my niece dated June 10, 2018, requesting Israeli
identification in order to rent the Holon property. If the property is hers,
why would my niece need my mother’s Israeli identification card to rent the
apartment?

97.The crooked 80 year old defendant Strauss defrauded the court with claims

_ that my sister came to New York in February 6, 2020 and had to leave on
February 18, 2020 due to her job at Go-Be Marketing which is a non-
existent fictitious company in !srael.

EVERYTHING WAS IGNORED BY THE COURT (AS THOUGH | DID NOT EXIST)
INCLUDING DOING DISCOVERY FOR THE FICTITIOUS DOCUMENTATION
THAT THE CROOKED 80 YEAR OLD DEFENDANT STRAUSS SUBMITTED TO

THE COURT

 
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 230f33

98.1 have asked the court to do discovery and get documents from defendant |
Strauss, my sister's attorney, for the fictitious company my sister claims she |
works at, however, Judge Ottley ignored everything.

99.Upon information and belief, defendant Goldie Shabtai is not working for a
Go-Be Marketing, a fictitious company, but is working for a Richard Porzio,

a convicted sex pedophile, to recruit females for prostitution in Europe and
in Israel.
THE CROOKED DEFENDANT GOLDIE SHABTAT IS FIGHTING FOR
OWNERSHIP OF THE PROPERTY IN BROOKLYN WHEN THE HOUSE MAY BE
SEIZED BY THE CITY OF NEW YORK. SHE IS DELUSIONAL BELIEVING THAT |
WILL NOT FIGHT FOR THE PROPERTIES IN ISRAEL THAT WAS WILLED TO
ME. SHE IS USING THE GUARDIANSHIP COURT AS A DISTRACTION TO KEEP |
ME OCCUPIED WITH AN UNECESSARY GUARDIAN. |

100. Upon information and belief, my sister’s boss is paying $600 an hour
to defendant Peter Strauss. My sister is fighting me for ownership of the
house in Brooklyn when the house may be seized by the City of New York.

101. The crooked defendant Peter Strauss is misinforming defendant |
Goldie Shabtai by telling her that New York City will not be seizing the |
house. New York City has seven years after the death of my mother to take
ownership of the house because my mother is receiving Medicaid.

102. Even if | was to stop the Medicaid at this point and take my mother
to Israel and get her a 24 hour home attendant, New York City will still may
come after the Brooklyn property. Defendant Peter Strauss knows this and !
still petitioned the court for a third-party guardian because it benefits him
to keep the case going and get paid at the rate of $600 an hour. | |
THE CROOKED DEFENDANT NYLS, THE GUARDIAN AND THE CROOKED
DEFENDANT GOLDIE SHABTAI ATTEMPTED TO HAVE ME COMMITTED TO
A MENTAL HOSPITAL . |

103. On June 25, August 12, and August 13, 2020, defendant Goldie
Shabtai, along with New York Guardianship Services, contacted the 63"
precinct in order in an attempt to have me committed to a mental hospital.

- This was done to support the claim that | am incompetent so the court will
not give me the guardianship.

104. On August 5, 2020, the upstairs tenants, Alissa Raineri and her
husband Jose Lewis Valdez, broke the door and vandalized the framing of
the door. They also broke a window which | had to fix. | made a police

‘report against them.
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 24 of 33

THE CROOKED DEFENDANT NYGS HAS NOT FIXED ANYTHING, PAID
ANYTHING OR DID ANYTHING TOWARD THE PROPERTY. THE CROOKED —
DEFENDANT NYGS AND GOLDIE SHABTAI USED THE FORMER UPSTAIRS
TENANTS TO STEP UP THEIR AGGRESSION TOWARD ME AND ALLOWED
THEM NOT TO PAY RENT AND DESTROY THE PROPERTY.

105. The crooked defendant NYGS, the guardian, did not fix anything or

pay anything in the property. | paid for everything. In fact, the guardian
took the side of the upstairs tenants and used them against me.

106. On August 12, 2020, when the 63” precinct came with four police

cars in order to have me committed, there was someone with me who
witnessed all this. | was in the middle of my work and speaking to my
managers when the police knocked on my door.

107. The crooked defendant NYGS allowed the upstairs tenants to destroy

the property and did not care that they were not paying the full rent for the
past six years. In fact, the upstairs tenants did not pay their rent a year
before the Covid-19 Pandemic, and were taken to landlord tenant court
twice. The upstairs tenants damaged the property believing they could buy
the property at a reduced price. .

THE CROOKED DEFENDANT NYLS HAS DONE NOTHING ON BEHALF OF THE
PROPERTY; HAS PAID NO BILLS AND ALLOWED THE UPSTAIRS TENANTS
TO DESTROY THE PROPERTY. DEFENDANT NYLS USED THE UPSTAIRS
TENANTS AGAINST ME. ALL THESE FACTS WERE IGNORED BY THE COURT.

108. The guardian, defendant NYGS, took the side of the upstairs tenants.

Why is the guardian refusing to acknowledge that the upstairs tenants
destroyed my property? Why is the guardian refusing to accept that there is
unpaid property tax bill of over $40,000 and water bill because of the non-
payment of rent?

THE CROOKED DEFENDANT BULS STATED TO THE COURT THAT |
“ILLEGALLY EVICTED THE FORMER UPSTAIRS TENANTS WHEN THEY
VOLUNATARILY LEFT AND OWNED A HOUSE A FEW BLOCKS AWAY.

109. The crooked defendant NYGS refused to have the upstairs tenants

evicted even though they owned a house a few blocks away. Defendant
‘Mordechai Buls, the attorney representing New York Guardianship services,
claimed that I “illegally evicted” them when they voluntarily left and moved
to the house they own a few blocks away.

 
 

 

Case 1:20-cv-10868-JGK Documenf1 Filed 12/23/20 Page 25 of 33

110. Seven times within six years, the upstairs tenants flooded the toilets
with baby wipes and q-tips and reduced their rent for the water damage
that they themselves caused.

111. The upstairs tenants made unilateral decisions on the property
believing it will be their property in the future. For example, they purchased
two air conditioners in 2014 and purchased a third air conditioner in August
2020 and took money off the rent. They took the air conditioners with
them when they moved.

112. The upstairs tenants claimed they could not pay rent even though
she is a real estate agent and he is a stock broker; however they claimed
they had $600,000 in cash to buy the property.

113. After the upstairs tenants received notice that there is a temporary
guardian on the property and they have to pay rent to defendant NYGS,
they began to step up their aggression against me. | had to fix their air
conditioner twice, their broken faucet, the sewer, replace a pipe due to
water bubble in the ceiling, and bring the exterminator twice due to alleged
“bug infestation.”

114. On June 23, 2020, | was informed that the upstairs tenants had a
broken faucet in the kitchen. The next day | brought a plumber to fix the

_ faucet. On July 5, 2020 (12 days after | fixed her faucet and after | finished
_ painting my mother’s apartment), water was leaking from the upstairs
apartment to the ceiling below causing bubbles all over the ceilings.

115. On July 20, 2020, | called the fire department because water was
running from the upstairs apartment, to my apartment right beneath it.

116. On August 5, 2020, defendant NYGS pretentiously sent Linda Russo
and another female to take pictures of the mold and water damage that
the upstairs tenants caused. Instead of taking the pictures, they walked out
of the apartment 5 minutes later claiming that she is allergic to cats and
there is no damage.

117. The crooked defendant NYGS refused to sue the upstairs tenants for
back rent and damages that they caused to the property.

118. Defendant NYGS with their attorney defendant Mordechai Buls
informed the Phoenix rehabilitation center not to allow me to receive any
medical information or speak to any doctor on behalf of my mother.

119. On October 6, 2020, at 10:38 am, | was informed by the social
worker, Joseph Lu, that my name was removed from the visiting list for my

 
 

" Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 26 of 33

mother, however, my sister and guardian are allowed to receive medical
information. |
120. ‘| have sent three dozen emails of 80 pictures of the water damage
and mold caused by the upstairs tenants to the above defendants and
Judge Ottley only to be ignored with the insinuation that | am “crazy” for
sending them such emails.
CIRCUMSTANTIAL EVIDENCE POINTING TO_ DEFENDANT GOLDIE
121. On December 3, 2020, I was verbally attacked by my sister,
defendant Goldie Shabtai and her daughter with the phrase, “wishing me
dead.” Such verbal attacks have been going on since July 2019 when my
sister first appeared in New York.

122. My sister and her children called me at 4:00 am in the morning and _

woke me up from a deep sleep knowing that | have a job to go to in the
morning. .

123. My tires were slashed all around Brooklyn (over 20 times) and | had
no choice but to get rid of the car. | was also in a car accident where | was a
passenger that caused me a severe neck injury. The car that was in the car
accident that was parked i in my driveway was stolen 7 hours later. How did
they know where the car is after the accident?

124. My sister, defendant Goldie Shabtai, has recruited and hired the
neighbor next door, the Cassanova, to harass me on a daily basis since July
2019.

125. The Cassanova mother stated, “I will make money out of your house”

and the daughter stated, “I will buy a new SUV out of your house.” Upon
information and belief, my sister recruited them to harass me and
promised them money from the sale of the property.

126. | would hear the father, Mark Cassanova, speaking against me to
whoever came up my stairs saying that | am “crazy” and “mentally ill.”
127. Upon information and belief, Mark Cassanova spoke against me to

the handymen that came to work for me. Because of the slanderous
remarks made against me, two handymen left in the middle of the job. One
handyman said that he does not want to get involved with the neighbors
next door.

128. On approximately October 8, 2020, Mark Cassanova spoke to the
potential Jewish tenants for the upstairs apartment. He called me a “tiar
and mentally ill” and that they should not rent the upstairs apartment. The
broker is the witness to all this.

 

 
 

 

‘Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 27 of 33

129. For the past 10 years, | did not know the name of the next door
neighbor and did not speak to them. The only way | know their last names
is because their names are on the mailbox. Since my sister came to New
York in July 2019, the Cassanovas mentioned my sister’s name. How did
they know my sister’s name when she has not been here for the past 39
years?

130. ‘The Cassanovas began to curse me and call me an “ugly f—k bitch”
and “crazy bitch,” when | had nothing to do with them and never provoked
them. .

131. Due to death threats, harassments, and disappearance of my
checkbooks | had to install security cameras.

132. On October 14, 2020, Judge Ottley herself called me at 4:15 pm,
while | am at work, on an order to show cause made by defendant NYGS
and their attorney defendant Mordechai Buls having to do with my father’s
safe deposit boxes.

133. Defendant Ken Barocas, defendant NYLS, and their attorney
defendant Mordechai Buls have poisoned Judge Ottley against me by
claiming that | stole my father’s “millions” from his safe deposit box when
there is no documentation proving that my father had millions of dollars in
diamonds. Wouldn’t there be an insurance policy if there was millions of
dollars in diamonds?

134. On October 14, 2020, defendant Ken Barocas has made a claim that |
forged my mother’s signature on the power of attorney, however Judge
Ottley in her decision dated December 16, 2020 has not acknowledged any
signature of power of attorney.

135. On October 14, 2020, Judge Ottley called this a “cat and mouse” and
a “serious situation” when there is a will giving me the contents of the safe
deposit boxes.

136. The crooked defendants Buls, Daniel Miller, Ken Barocas, and
defendant Peter Strauss claimed that my mother was incompetent. —
However, Kings County Hospital released her three times within 24 hours
from the psychiatric ward on the grounds that she is not a risk to herself
and others and is competent.

137. The crooked defendant Russell Morgan, my ex- attorney, refused to
do a mental health warrant to put a hold on her at the psychiatric hospital.
However, the defendants made an order to show cause dated October 14,
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 28 of 33

2020, claiming that my mother was incompetent when she went to her
safe deposit boxes in January 2020.

138. { sent dozens of emails to Judge Ottley informing her that defendant
NYGS (temporary guardian) is not doing his job. | told her that he is not
paying any bills and is allowing the upstairs tenants to damage the
property. Whatever | emailed her was ignored. | also carbon copied the
emails to Judge Knipel.

139. | informed the two judges that defendant NYGS was harassing me by
telling the police that |am an emotionally disturbed person on June 25,
August 12 and August 13, 2020. Upon information and belief, defendant
NYGS have done this to other clients.

140. Judge Ottley is allowing defendant NYGS and defendant Mordechai
Buls to get control of the overseas properties even though my father wilted
me all these properties. Upon information and belief, the: above defendants
have done this to others.

JUDGE OTTLEY IS A BIASED JUDGE THAT ALLOWED THE CROOKED 80 ©
YEAR OLD DEFENDANT STRAUSS TO RUN HER COURTROOM. SHE HAS NO
COMMON SENSE AND IS NOT FIT TO BE A JUDGE. SHE MAY BE ON HER
WAY OUT AS A JUDGE AND TOOK OUT ALL HER FRUSTRATIONS ON ME.
SHE HAS INSINUTATED THAT | AM “CRAZY” FOR EMAILING HER PICTURES
OF THE DAMAGE THAT THE UPSTAIRS TENANTS HAVE DONE AND THAT
THE GUARDIAN IS NOT DOING HIS JOB.

141. Judge Ottley is a biased judge that refused to listen that the guardian
is not doing his job and allowed the former upstairs tenant to damage the
property. She insinuated that | am crazy for emailing that the temporary
guardian is not doing his job.

142. On June 29, 2020, the plumber and other professionals attempted to
testify that the upstairs tenants are intentionally ruining the property,
however, the judge refused to hear it. Upon information and belief,
defendant NYGS have done this to others.

143. On June 29, 2020, when | attempted to explain to judge Ottley that
defendant Morgan, my ex-attorney did not represent me and did not file -
any opposition papers every other word was “stricken from the record”,

144, On September 9, 2020 during the hearing, Judge Ottley was friendly,

_ smiling and joking around with David Blau, executive director of the New
York Guardianship. However she screamed at me non-stop for three hours
straight.

 
 

 

Case 1:20-cv-10868-JGK Document1 Filed 12/23/20 Page 29 of 33

THE BIASED JUDGE OTTLEY IS USING HER POWER TO INTIMIDATE
OTHERS AND TAKE OUT HER FRUSTRATIONS ON OTHERS. SHE HAS
STATED TO ME “TAKE THAT SMILE OFF YOUR FACE” AND REPEATEDLY
STATED “STRICKEN FROM THE RECORD” WHEN I STATED THAT THE
DEFENDANT MORGAN DID NOT DO HIS JOB AND NEVER FILED
OPPOSITION PAPERS.

145. | On September 9, 2020 during the hearing, Judge Ottley accused me
of having my phone on and screamed at me for three hours straight. My
friend David Roemer tried to reach me for hours and then came over and

~ knocked on the door. When | did not answer, he called the cops.

146. On September 9, 2020, the crooked defendant Goidie Shabtai gave a
wrong address of one of my father’s properties claiming that it belongs to
her. She used the address Harav Levine 5, which was her own former
address when she was married to her ex-husband.

SOMETHING VERY NON-KOSHER IS HAPPENING HERE.

ON SEPTEMBER 9, 2020, THE BIASED JUDGE OTTLEY SCREAMED NON-STOP
FOR HAVING MY PHONE ON WHEN IT WAS CLOSED. ANYONE THAT USES THE
ZOOM MEETING KNOWS THAT THERE IS A FEATURE TO MUTE THE |
PARTICIPANTS. SHE USED HER POWER TO SCREAM AT ME NON-STOP FOR NO
REASON WHEN SHE COULD HAVE USED THE MUTE BUTTON TO SHUT THE
PARTICIPANT WITH THE PHONE ON. THIS WAS DONE INTENTIONALLY.

147. On September 9, 2020, the judge screamed non-stop at me for three
hours straight on the zoom meeting for having the phone on when | never
had the phone on. There is a feature on the zoom meeting to mute an
individual which the judge knows about; however used her power to
intimidate me for no reason and scream non-stop about a phone that is on
when | never had it on. .

148. The above defendants are using a biased judge to force an unneeded
guardian on a property that was willed to me by my father.

149. On October 6, 2020, Judge Ottley signed an order to show cause to
vacate the temporary guardian; however on October 27, 2020 on the day of
the hearing a wrong link was sent to me. .

| INCLUDED SEVERAL TIMES THE POWER OF ATTORNEY THAT | HAVE
ON BEHALF OF MY MOTHER AND WILL THAT STATED THAT THE
PROPERTIES BELONGS TO ME INCLUDING THE BROOKLYN PROPERTY.
HOWEVER THE BIASED JUDGE OTTLEY IGNORED IT ALL.
 

 

~ Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 300f33

150. The crooked defendants and the biased judge Ottley received a copy
of the will that stated that the properties belongs to me and | have power
of attorney that was included several times in the order to show cause that
she kept on denying.

151. On October 14, 2020 at 415 pm in the afternoon, Judge Ottley herself
called me on my cell about an order to show cause that defendant Buls and
defendant NYLS, the guardian filed concerning my father’s safe deposit
boxes.

152. On October 14, 2020, defendant Ken Barocas accused me of forging
my mother’s signature on the power of attorney on behalf of my mother,
however in Judge’s Ottley’s decision dated December 16, 2020 she stated
that | did not produce a power of attorney to the court.

153. On October 14, 2020, the crooked defendant Ken Barocas.claimed
that | stole “millions” from my father safe deposit boxes. The “millions”
defendant Ken Barocas refers to are the diamonds my sister may have stole
from my father when he was in Israel and mentioned in the will.

WITHOUT EVIDENCE THE BIASED JUDGE OTTLEY STATED ON RECORD TO
HAVE ME BROUGHT TO THE DISTRICT ATTORNEY’S OFFICE FOR FORGERY

154. On October 14, 2020, the biased Judge Ottley tried to intimidate me
by stating to the defendants to take me to the “district attorney's office”
for the alleged “forgery” on the power of attorney.

155. On October 27, 2020, | immediately contacted the court that | did not
receive the link to contact the court and they told me that the hearing was
already held. a .

156. On November 3, 2020; | sent Judge Ottley a new order to show
cause and she denied it. Based on this information she has never intended
to vacate the temporary guardian and intended all along to place a
guardian on my property.

THE JUOGE BENT BACKWARD TO APPEASE THE ABOVE DEFENDANTS AND
MY SISTER DEFENDANT GOLDIE SHABTAI

HOW CAN A JUDGE PLACE A GUARDIAN ON A PROPERTY THAT WAS
WILLED TO ME BY MY FATHER AND WHERE | HAVE BEEN LIVING FOR
MOST OF MY LIFE?

157. The biased Judge Ottley claimed that she will wait after the pandemic
to check whether the property taxes are being paid, however on December
16, 2020 made an order giving the crooked defendant NYGS the
guardianship of my property.

 
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 310f33 _

158. Upon information and belief, Judge Lisa Ottley is not fit to be a judge
and the all the above defendants should be disbarred and have an official
reprimand on their law license. And surely defendant NYGS is not fit to be
the guardian.

159. The above defendants are violating my civil rights. Even if assuming
that | am mentally ill, |am functioning and taking care of the property and
there is no reason why that position should be taken away from me.

160. Defendant NYGS took it a step further and tried to have me
committed to a mental hospital when | never provoked anyone or did
anything to anyone.

161. The above defendants are committing FRAUD knowing very well that
| am the daughter of the alleged incapacitated person and | am entitled to
be her guardian. Why shouldn't | be her guardian when | lived with her all
my life? . |

162. The above defendant Morgan committed malpractice of not doing
anything. He defrauded me and misinformed me to go into guardianship
court when it was not necessary to go into guardianship court when | have
a power of attorney, | am taking care of the property and my mother is ina
rehab center.

163. Defendant Morgan and the above defendants are enriching
themselves nefariously and unjustly when no guardian was necessary.

164. The crooked defendant NYGS with their crooked lawyer defendant
Buls want to extend their jurisdiction to Israel to raid my monies and
properties that belong to me and my mother. .

165. Defendant Buls, defendant NYGS, defendant Strauss, defendant
Barocas, defendant Miller and defendant Goldie Shabtai know there is a
will giving me all the properties and want to raid my properties and my
monies with unnecessary litigation for their own benefits and wallets.

166. | What is the monetary benefit to defendant Goldie Shabtai of having
a guardian on the properties? Her crooked attorney, defendant Strauss only
interest is to earn $600 an hour on an unnecessary litigation.

167. This is pure harassment intending to break me down emotionally and
psychologically that | would not be able to function in my job and life and
thereby lose everything.

168. Upon information and belief, this is a kabal of crooked defendant
lawyers that intended from day one to raid my properties and monies.

 

 
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 32 of 33 _

169. Therefore, | request a relief of a million dollars from each defendant
and a million dollars for intentional infliction of emotional distress.

|

|

Dated: Brooklyn, New York
December 22, 2020

Devora Shabtai . |
 

 

Case 1:20-cv-10868-JGK Document 1 Filed 12/23/20 Page 33 of 33 |
Pro Se
Reviewed

UNITED STATES DISTRICT COURT s
SOUTHERN DISTRICT OF NEW YORK
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, New York, N.Y. 10007

 

Ruby J. Krajick *
Clerk of Court MEMORANDUM OF PRO SE FEE

CASE CAPTION: Devora, skhabto \

Goldie Shales , Neu? "fort: Baaschonsh —P
Af) 1) Malle Raeseli Morgen

SAN
Select Venue: Manhattan: va White Plains: :
Has this action, case, or progeeding or one of the same been previously filed in $.D.N.Y at any time? K No ___ Yes
If yes, please provide the docket number here . Was this case dismissed? = No __‘Yes
Natures of Suit:
__ 440 Other Civil Rights _ |

___ 442 Employment

___ 462 Naturalization Application

463 Alien Detainee =

___ 465 Other Immigration Actions

__- 510 Motions to Vacate Sentence 28 USC 2255

___ 530 Habeas Corpus |
540 Mandamus & Other.

‘K $50 Civil Rights

___555 Prison condition

___ 820 Copyrights “s |

___830 Patents ™ |

___ 840 Trademark

___ 863 DIWC/DIWW (405(g))

___ 864 SSID Title XVI

___ 890 Other Statutory Actions

__ Other Nature of Suit:

 

De you claim this case is related to a civil case now pending in 8.D.N.Y as defined by Local Rule for Division of Business 13? If
yes, please provide the docket number here

 

 

FILING FEE:

Vv $402, 00 NEW COMPLAINT ___ $5.00 HABEAS CORPUS PETTITION __IFP
CASE # 2 0 CV ] ( ) 8E JUDGE ASSIGNED JUDGE KOELTL
REcEPT# US U VWIHO7 6 MAG. JUDGE PARKER

 

AFTER YOUR PAYMENT HAS BEEN PROCESSED, PLEASE RETURN THIS FORM WITH A COPY OF
THE RECEIPT TO THE PRO SE INTAKE UNIT TO COMPLETE THE FILING PROCESS. i
